Citation Nr: 1508483	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to death benefits.

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He died in March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the case currently resides with the RO in Muskogee, Oklahoma.  

In August 2013 the appellant testified before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in 1995. 

2.  The Veteran passed away in March 2004.  Prior to his death, neither the Veteran nor the appellant obtained a dissolution of marriage.
 
3.  In giving the appellant the benefit of the doubt, the Veteran and the appellant were separated and living apart at the time of the Veteran's death, and the separation resulted from mutual decision without the fault of the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of VA death benefits have been met.  38 U.S.C.A. §§ 103, 5124 (West 2014); 38 C.F.R. §§ 3.1(j) , 3.50, 3.52, 3. 53, 3.54, 3.204, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the fully favorable finding with regard to the appellant's claim for recognition as the surviving spouse of the Veteran, no further discussion of compliance with the duties to notify and assist is warranted at this time.

Legal Analysis

The appellant seeks recognition as the surviving spouse of the deceased Veteran for purposes of entitlement to VA death benefits.

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2014).  The surviving spouse must be married to the service member for a period of one year or more prior to the service member's death.  See 38 C.F.R.§ 3.54(a)(1), (b)(2), and (c)(1)(ii) (2014).

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the service member meets the requirements of 38 C.F.R. § 3.1(j) (2014) and who was the spouse of the service member at the time of the service member's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2014).

Continuous cohabitation is generally required, with two exceptions: (1) where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) where separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran.  38 C.F.R. §§ 3.50(b)(1), 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id. 

Under the first exception, the spouse must be free of fault in the initial separation, and the separation must have been procured by the Veteran or due to his misconduct.  Gregory v. Brown , 5 Vet. App. 108, 112 (1993).  The determination of fault, or the absence of fault, is based on an analysis of conduct at the time of separation. Although certain conduct subsequent to the time of separation may be relevant, the mere acts of seeking divorce and failing to reconcile are not relevant to the question of fault at the time of separation, particularly if the spouse has been physically and emotionally abused.  Id. at 112. 

Additionally, separation by mutual consent generally does not constitute desertion by a potential surviving spouse.  Alpough v. Nicholson, 490 F.3d 1352, 1356-57 (Fed. Cir. 2007).  "[T]he key is whether the reason for the separation did not show an intent on the part of the surviving spouse to desert the veteran."  Id. at 1356 (emphasis and citation omitted).  Separation by mutual consent, however, would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  Id. at 1358. 

The Veteran in this case died in March 2004.  The appellant filed for death pension benefits subsequent to his death, and in an administrative decision of October 2011, it was determined that she was not eligible to apply as a surviving spouse.  The RO had determined that the Veteran and the appellant did not continuously cohabitate from the time of marriage until the time of the Veteran's death.  The appellant has forwarded her disagreement with this determination. 

The record establishes that the Veteran and appellant were married in Nevada in October 1995.  A certificate of marriage is of record, and there is no divorce decree entered in the claims file.  The appellant has contended that no divorce was ever entered; however, the certificate of death does indicate that the Veteran was divorced at the time of his death.  The appellant has indicated that the Veteran's stepmother, who furnished the information for the death certificate, was not aware of the facts, as she resided in California where the Veteran died, and the appellant resides in Oklahoma.  

The Veteran's own statements in his May 2003 claim for service connection reflect that he was married.  However, handwritten notes indicate that he was "separated, pending divorce" and that he and his wife had "been separated for five years because she wanted to return to Oklahoma."  Additionally, at the Board hearing, the appellant indicated that if the Veteran had initiated divorce proceedings, she had never been notified.  The record was held open for 60 days after the hearing for the appellant to do a search of records to see if the Veteran had filed for divorce.  No divorce papers were submitted by the appellant.  From the record and in giving the appellant the benefit of the doubt, the Board can conclude that the Veteran and the appellant were never divorced.  This notwithstanding, it is a requirement that there be a "continuous cohabitation" from the time of marriage until the time of death in order for the appellant to meet basic eligibility as a surviving spouse for VA death benefits. 

The appellant maintains that she and the Veteran maintained separate residences at times during their marriage (her in Oklahoma and him in California), because his business was located in California and he had children from a prior marriage who reside in California.  She has stated that the Veteran provided her and their son financial support, on and off, during the time the Veteran and she lived apart.  As noted above, the Veteran wrote in his May 2003 claim (VA Form 21-526) that he and the appellant had been separated for five years because she wanted to return to Oklahoma and that he was married but separated, pending divorce.  Further VA treatment records from May 2003 reflect that the Veteran was separated, and that he resided in Tupelo, Oklahoma with his daughter.  Additional VA medical records from April 2003 reflect that the Veteran's ex-wife attended some medical appointments with him and other April 2003 records reflect that the Veteran's marital status was married and that his wife, the appellant, spoke to the Veteran's doctor on the telephone.

The appellant stated that at the time of the Veteran's death, she was still legally married to him.  She admitted that while she did not physically live with the appellant at the time of his death, she and the Veteran never spoke of divorce and no divorce proceedings had been initiated.  

It is undisputed that the Veteran and the appellant were married and subsequently separated.  However, there is no indication that they ever legally divorced.  To the contrary, the evidence shows that no judgment of divorce was ever entered.  There is no evidence suggesting that the appellant has remarried or, since the death of the Veteran, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  Consequently, the Board finds that the appellant was the Veteran's spouse at the time that he died.  Accordingly, the only remaining question for purposes of determining whether the appellant is entitled to recognition as the Veteran's surviving spouse is whether or not the continuous cohabitation requirement was met.

In this case, it is apparent that the Veteran and his spouse had periods of cohabitation subsequent to the 1995 marriage as well as periods of separation when the Veteran was in California for business purposes or to visit his children.  However, it is equally clear that there was a five year separation because the appellant wanted to return to Oklahoma, and there was a separation in 2003 when the Veteran was living with his daughter and not his wife while in Oklahoma.  However, there is no indication that there was any fault on the part of the appellant in regard to her separation from the Veteran.  Rather, it appears that the separation was a result of the Veteran attending to business and visiting family in California.  Although the Veteran stated in his May 2003 claim that he and the appellant had been separated for five years due to her wanting to return to Oklahoma, the evidence reflects that he did reside in Oklahoma at times as well; it appears that he went back and forth from California to Oklahoma.  Moreover, in an October 2003 letter to VA, the Veteran indicated that he had started chemotherapy and radiation treatment in Long Beach, California, and after completion of these treatments, he would be returning to Oklahoma.  He further stated that these treatments cannot be interrupted, so his visit to California had been extended.  However, he was very clear that he was only temporarily in the state of California on personal business/visiting his children.  Similarly, a September 2003 letter from the Veteran to VA states that the Veteran did not want his claims file/claim forwarded to be processed in California.  He wanted it to stay in Oklahoma.

In sum, the evidence does not show an intent by the appellant to desert the Veteran nor is there any evidence that the separation was induced by misconduct or communication by the appellant.  The Board reiterates that a failure to live with the Veteran after the separation does not necessarily mean the appellant intended to desert the Veteran.  Thus, the parties are deemed to be exempt from the continuous cohabitation requirement under § 3.53, regardless of how long they remained separated.

Thus, in giving the appellant the benefit of the doubt, the Board finds that the appellant meets the requirements as a surviving spouse for the purposes of basic eligibility to VA death benefits. 


ORDER

Recognition of the appellant as the Veteran's surviving spouse for purposes of VA death benefits is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


